DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The priority to the US Appl. No. 62/797,899 as filed on 01/28/2019 is acknowledged.

Claim Status
Claims 1, 3-9, 11-16, and 20-42 are pending.
Claims 1, 4-6, 8-9, 16, 30, 33, 35-42 are being examined on the merits in this office action.
Specification
The title of the invention is still objected to because it contains a trademark.  Examiner acknowledges that applicant noted in the Arguments dated 07/11/2022 that a new title has been submitted. However, Applicant is required to file an amendment with the new title that omits the trademark.
Claim Objections
Claims 1, 5, and 33 are objected to because of the following informalities:  
Claims 1 and 33 recite “…wherein Z comprises indicates any…”. Applicant should amend the claims to recite either comprises or indicates but not both.
Claim 5 recites “…linked to pH-triggered…”. The claim should be amended to recite “…linked to the pH-triggered…”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-9, 16, 30, 33, and 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 1 and 35 still contains the trademark/trade name pHLIP on claim 1, last line and claim 35 last line.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, trademark/trade name is used to identify/describe a low pH insertion peptide and, accordingly, the identification/description is indefinite. 
Claims 4-6, 8-9, 16, 30, 33, and 42 are also rejected due to their dependence on claim 1 and not further clarifying the problem.

Claim 1 further recites the limitation "…wherein Z comprises indicates any amino acid residue, wherein n is any integer between 1 and 10, wherein Linker is a linker or an extension of the pHLIP® peptide, and each "-" is a covalent bond", in claim 1, line 11-13.  There is insufficient antecedent basis for this limitation in the claim. Claims 4-6, 8-9, 16, 30, 33, and 42 are also rejected due to their dependence on claim 1.
Claim 35 recites “…wherein linker…” in claim 35, line 4 and 5. There is insufficient antecedent basis for this limitation in the claim. Claims 36-41 are also rejected due to their dependence on claim 35.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 30 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 depends on claim 1 which recites SEQ ID NO: 496. Claim 6 recites several other sequences which do not further limit claim 1.
Claim 30 depends on claim 1 which recites SEQ ID NO: 496. Claim 30 further recites SEQ ID NO: 18 which does not further limit claim 1.
Claim 33 recites SEQ ID NO: 496 but the sequence also recites the variable (Z)n wherein Z comprises any amino acid, making the claim broad. The claim does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0190471A1 (hereinafter “the ‘471 publication”) in view of US 2015/0051153A1 (hereinafter “the ‘153 publication”) and Weerakkody et al. (PNAS April 9, 2013 110 (15) 5834-5839).

‘471 teaches compositions comprising a membrane self-inserting peptide conjugated to an NK cell effector agent. NK cell effector agents can be a cytokine, an adhesion molecule, or an NK cell activating agent [0015]. ‘471 further teaches that the membrane self-inserting peptide is a molecule that promotes insertion into a membrane and includes pHLIP peptide [0017, 0027, 0035, and 0078]. ‘471 further teaches that methods of modulating the immune system [0038, 0108]. ‘471 teaches that the effector agent can be IL-15, IL-21, IL-2, 41BBL, IL-12, IL-18, MICA, 2B4, LFA-1, and BCM1/SLAMF2 [0015] which applicant recites in the claims an epitope. ‘471 teaches that membrane self-inserting peptide being conjugated, coupled, or linked to another composition such as a peptide or protein and that coupling or conjugating can mean that there is a chemical linkage between the membrane self-inserting peptide and the NK cell effector agent [0083].
‘471 therefore teaches the method of modulating an immune response comprising administering a conjugate of pHLIP peptide and an effector agent such as IL-2. ‘471 does not teach the peptide of claim 35.
The ‘153 publication teaches pHLIP peptide conjugates to a molecule such as 2,4-dinitrophenyl (DNP) and that it redirects the immune system towards cancer cells [0129]. This reads on epitope-linker-peptide. In addition, the instant claims recites that DNP is an epitope. ‘153 teaches that the method is for preferentially inhibiting proliferation of tumor cells, comprising administering to a subject suffering from or at risk of developing a tumor the composition of claim 1, wherein tumor cells are preferentially inhibited compared to normal non-tumor cells (claim 22). ‘153 further teaches that the pHLIP peptide may be conjugated to two cargo molecules on different termini such as Alexa750-pHLIP-amanitin [0202, 0203]. ‘153 further discloses that conjugation agent being polyethylene glycol [0051-0052, 0309, 0415, 0418-0420].
	With regards to the sequence of the pHLIP peptide, Weerakkody discloses pHLIP peptides and discloses one of the peptides as Var2 which has the sequence Var3: ACDDQNPWRAYLDLLFPTDTLLLDLLW (page 5834, right col. “results” section) and further exemplifies the Var3 peptide as shown in Fig 5 (page 5837, right col.). The sequence of Weerakkody therefore has X as cysteine, Z is D and n is 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘471, ‘153 and Weerakkody and arrive at the instant method of inducing an immune response comprising administering a pHLIP construct comprising an epitope and the peptide as taught by ‘147 because ‘147 discloses that the method modulates the immune system comprises expanding the number of NK cells (claim 70). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of the cited references and use the sequence disclosed by Weerakkody to elicit an immune response because the sequence is exemplified by Weerakkody (Fig 5 in page 5837, right col.) and further discloses that the sequence is suitable for fluorescence-guided surgery, marking a tumor with fluorescently labeled pHLIP and performing surgery on the next day (page 5838, right col., last paragraph, line 5-7) and ‘153 teaches that conjugates of pHLIP peptide and an epitope were successful in targeting tumor cells (abstract). The disclosures render obvious the instant claim 35.
Regarding claim 36, ‘471 teaches that the method for use in subjects with cancers (claim 23, [0019-0026, 0092]) and that the ligands inserts into tumors (abstract).
Regarding claim 37, ‘153 teaches that the diseased tissue is an inflamed tissue (claim 11).
Regarding claim 38 and 39 ‘471 teaches that the composition is injected into diseased tissue [0078, 0080, and 0135].
Regarding claim 40, the claim recites an intended result. The method has been rendered obvious by the cited prior art. MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the method step and is given little patentable weight.
Regarding claim 41, ‘153 teaches that the method is for preferentially inhibiting proliferation of tumor cells, comprising administering to a subject suffering from or at risk of developing a tumor the composition of claim 1, wherein tumor cells are preferentially inhibited compared to normal non-tumor cells (claim 22).
Regarding claim 42, ‘153 and ‘471 render obvious the composition of claim 1 as disclosed above. In addition, ‘153 teaches that the composition redirects the immune response towards cancer cells [0129] and that are capable of enhancing antibody-mediated immune recognition of prostate cancer cells [0130] rendering obvious the instant claim.

Conclusion
Claims 1, 4-6, 8-9, 16, 30, 33, 35-42 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615